Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7, 9-11, 14, 16, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods (US20060090105A1) in view of Zhang et al. (CN 103137211 A), and further in view of Ryu et al. (US20170110206A1).

1. (Canceled)

Woods discloses:
2. (New) A method, comprising: 
accessing a first portion (ROM 102) of a memory array according to an access instruction (input; diagnostic command; fig 2: 122) for the memory array, wherein the access instruction comprises a command and an address of one or more non-volatile memory cells of the first portion (ROM) of the non-volatile memory array; (par 8: a host device, which provides inputs to BIST 106 to perform built-in self tests, such as signature analysis, on ROM 102 or to perform diagnostics, such as outputting the entire contents of ROM 102; par 10: Address counter 122 provides an address on address path 142 to address a word of ROM 102; claim 6)

a representation of the command of the access instruction (input; diagnostic command; fig 2: 122; par 8: to perform diagnostics, such as outputting the entire contents of ROM 102) in a second portion (BIST; fig 2: 106) of the memory array different than the first portion; and (par 10: last sentence; fig 2) [examiner’s note: BIST circuit comprises a bit counter and an address counter in fig 2. A counter inherently must have some type of storage, in order to keep track of the count.]

determining that a first failure associated with the memory array has occurred based at least in part on accessing the first portion of the memory array. (par 12-13: error; defect)

However, Woods does not explicitly disclose, while Zhang teaches:
a set of non-volatile memory cells of a second portion (The BIST circuit 32 of NVM; p 2: the BIST technology of generally using in NVM is included in implants resolution chart circuit for generating, sequential circuit, mode selection circuit and debugging test circuit etc. in the NVM circuit, and they are collectively referred to as the BIST circuit.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine BIST circuit of Woods with BIST circuit of Zhang. One of ordinary skill in the art would have been motivated to do so in order for BIST circuit of NVM to debug test circuit etc. in the NVM circuit. (Zhang: p 2)

However, Woods does not explicitly disclose, while Ryu teaches:
the second portion of the memory array (fig 34b: bank array 510) comprising a subarray (fig 34b: sub-array blocks SCB) of the memory array; [examiner’s note: Ryu states in par 217, “a second region RG22 in which the fail address FL_ADDR is stored also belongs to the first bank array 510.” Ryu also states in par 219, “the anti-fuse box 670 programs the fail address FL_ADDR in the anti-fuse array 671 to redirect access to a properly functioning memory location away from the failed memory location”. Thus, Ryu’s fail address stored in bank array is an access instruction consisting of a command and an address.]



Modified Woods discloses:
3. (New) The method of claim 2, further comprising: 
However, Woods does not explicitly disclose, while Ryu teaches:
storing, at the second portion of the memory array, information associated with the first failure based at least in part on determining that the first failure has occurred. (par 10)

4. (New) The method of claim 3, further comprising: determining that a second failure has occurred based at least in part on accessing the first portion of the memory array; (par 12-13: error; defect) 
However, Woods does not explicitly disclose, while Ryu teaches:
and accessing the stored information associated with the first failure based at least in part on determining that the second failure has occurred. (claim 6) [examiner’s note: second failure is the same as first failure.]

5. (New) The method of claim 2, further comprising: receiving a trigger to enter a test mode (fig 2: 130), wherein the trigger comprises an indication to store the access instruction (input; diagnostic command; fig 2: 122) in the second portion of the memory array. (par 10: last sentence; fig 2)

6. (New) The method of claim 5, further comprising: 
storing the representation of the command of the access instruction in the second portion of the memory array
However, Woods does not explicitly disclose, while Ryu teaches:


7. (New) The method of claim 2, further comprising: receiving a first flag (fail value) from an application that has experienced an operating failure, (par 1)
to store the access instruction in the second portion of the memory array
However, Woods does not explicitly disclose, while Ryu teaches:
wherein the first flag (test result signal TR; when the mode signal MS indicates the test mode) comprises an indication to store the access instruction in the memory array. (par 166)

9. (New) The method of claim 2, further comprising: accessing (input; diagnostic command; fig 2: 122) the second portion based at least in part on storing the representation of the command of the access instruction. (par 10: last sentence; fig 2)

10. (New) The method of claim 2, wherein accessing the first portion (from 130 to 102) and storing the representation of the command of the access instruction in the second portion (from 130 to 122) occur at a same time. (par 10: last sentence; fig 2)

Woods discloses:
11. (New) An apparatus, comprising: 

a first plurality of non-volatile memory cells in a first portion (fig 1: 102) of a memory array (100); 

a second plurality of memory cells in a second portion (106) of the memory array different than the first portion, and the second portion (BIST; fig 2: 106) of the memory array for storing a representation of a command of an access instruction (input; diagnostic command; fig 2: 122; par 8: to perform diagnostics, such as outputting the entire contents of ROM 102), wherein the access instruction comprises the command and an address of one or more of the first plurality of non-volatile memory cells of the first portion (ROM) of the memory array; (par 8: a host device, which provides inputs to BIST 106 to perform built-in self tests, such as signature analysis, on ROM 102 or to perform diagnostics, such as outputting the entire contents of ROM 102; par 10: Address counter 122 provides an address on address path 142 to address a word of ROM 102; claim 6) [examiner’s note: BIST circuit comprises a bit counter and an address counter in fig 2. A counter inherently must have some type of storage, in order to keep track of the count.]

However, Woods does not explicitly disclose, while Zhang teaches:
a second plurality of non-volatile memory cells in a second portion (The BIST circuit 32 of NVM; p 2: the BIST technology of generally using in NVM is included in implants resolution chart circuit for generating, sequential circuit, mode selection circuit and debugging test circuit etc. in the NVM circuit, and they are collectively referred to as the BIST circuit.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine BIST circuit of Woods with BIST circuit of Zhang. One of ordinary skill in the art would have been motivated to do so in order for BIST circuit of NVM to debug test circuit etc. in the NVM circuit. (Zhang: p 2)

However, Woods does not explicitly disclose, while Ryu teaches:
an array driver (8101; par 154-155: write driver) in electronic communication with the memory array (par 249) and operable to store access instructions (word-lines; word lines) for the memory array; and (par 249, 155: last sentence, 190; fig 30a, 36)

a sense component (1300; sense amplifier) in electronic communication with the memory array (par 80-81) and the array driver (510˜580). (par 155: last sentence; fig 30a)

the second portion of the memory array (fig 34b: bank array 510) comprising a subarray (fig 34b: sub-array blocks SCB) of the memory array; [examiner’s note: Ryu states in par 217, “a second region 22 in which the fail address FL_ADDR is stored also belongs to the first bank array 510.” Ryu also states in par 219, “the anti-fuse box 670 programs the fail address FL_ADDR in the anti-fuse array 671 to redirect access to a properly functioning memory location away from the failed memory location”. Thus, Ryu’s fail address stored in bank array is an access instruction consisting of a command and an address.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a semiconductor circuit of Woods with semiconductor memory devices of Ryu. One of ordinary skill in the art would have been motivated to do so in order to troubleshoot failed memory. (Ryu: par 7)

Modified Woods discloses:
14. (New) The apparatus of claim 11, 
the first plurality of non-volatile memory cells
the access instructions at the second plurality of memory cells
However, Woods does not explicitly disclose, while Zhang teaches:
the second plurality of non-volatile memory cells
However, Woods does not explicitly disclose, while Ryu teaches:
wherein the array driver comprises: a set of amplifiers in electronic communication with the first plurality of memory cells and the second plurality of memory cells (par 76: 1300, 1100), wherein the set of amplifiers are operable to amplify received signals to store (par 155). 

Woods discloses:
16. (New) An apparatus, comprising: 

a memory array (fig 1: 100) comprising a plurality of memory cells (102, 106); (par 8) [examiner’s note: BIST circuit comprises a bit counter and an address counter in fig 2. A counter inherently must have some type of storage, in order to keep track of the count.] 

diagnostic command; fig 2: 122) for the memory array, wherein the access instruction comprises a command and an address of one or more memory cells of the first portion (ROM) of the non-volatile memory array; (par 8: a host device, which provides inputs to BIST 106 to perform built-in self tests, such as signature analysis, on ROM 102 or to perform diagnostics, such as outputting the entire contents of ROM 102; par 10: Address counter 122 provides an address on address path 142 to address a word of ROM 102; claim 6)

store a representation of the command of the access instruction (input; diagnostic command; fig 2: 122; par 8: to perform diagnostics, such as outputting the entire contents of ROM 102) in a second portion (BIST; fig 2: 106) of the memory array different than the first portion; and (par 10: last sentence; fig 2) [examiner’s note: BIST circuit comprises a bit counter and an address counter in fig 2. A counter inherently must have some type of storage, in order to keep track of the count.]

determine that a first failure associated with the memory array has occurred based at least in part on accessing the first portion of the memory array. (par 12-13: error; defect)

However, Woods does not explicitly disclose, while Zhang teaches:
a set of non-volatile memory cells of a second portion (The BIST circuit 32 of NVM; p 2: the BIST technology of generally using in NVM is included in implants resolution chart circuit for generating, sequential circuit, mode selection circuit and debugging test circuit etc. in the NVM circuit, and they are collectively referred to as the BIST circuit.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine BIST circuit of Woods with BIST circuit of Zhang. One of ordinary skill in the art would have been motivated to do so in order for BIST circuit of NVM to debug test circuit etc. in the NVM circuit. (Zhang: p 2)

However, Woods does not explicitly disclose, while Ryu teaches:
an array driver; and (8101; par 154-155: write driver)

a controller (1300; sense amplifier) in electronic communication with the memory array (par 80-81) and the array driver (510˜580), wherein the controller is operable to cause the apparatus to: (par 155: last sentence; fig 30a)

the second portion of the memory array (fig 34b: bank array 510) comprising a subarray (fig 34b: sub-array blocks SCB) of the memory array; [examiner’s note: Ryu states in par 217, “a second region RG22 in which the fail address FL_ADDR is stored also belongs to the first bank array 510.” Ryu also states in par 219, “the anti-fuse box 670 programs the fail address FL_ADDR in the anti-fuse array 671 to redirect access to a properly functioning memory location away from the failed memory location”. Thus, Ryu’s fail address stored in bank array is an access instruction consisting of a command and an address.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a semiconductor circuit of Woods with semiconductor memory devices of Ryu. One of ordinary skill in the art would have been motivated to do so in order to troubleshoot failed memory. (Ryu: par 7)

Claim(s) 19 is/are rejected as being the apparatus implemented by the method of claim(s) 4, and is/are rejected on the same grounds.

20. (New) The apparatus of claim 17, wherein the indication comprises at least one of: a first flag (fail value) received from an application that has experienced an operating failure (par 1), a second flag received from an error correction code component that has determined that a predetermined number of error correcting code (FCC) errors has occurred, a trigger to enter a test mode, or any combination thereof.

Claim(s) 21 is/are rejected as being the apparatus implemented by the method of claim(s) 5, and is/are rejected on the same grounds.

Claim(s) 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods (US20060090105A1) in view of Zhang et al. (CN 103137211 A), and further in view of Ryu et al. (US20170110206A1), and further in view of So et al. (US 20120317340 A1).

Modified Woods discloses:
8. (New) The method of claim 2, further comprising: 
wherein the second flag (fig 2: 130) comprises an indication to store the access instruction (input; diagnostic command; fig 2: 122) in the second portion of the memory array. (par 10: last sentence; fig 2)
However, Woods does not explicitly disclose, while So teaches:
receiving a second flag (s305) from an error correction code component that has determined that a predetermined number of error correcting code (FCC) errors has occurred, (par 127; fig 13) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a semiconductor circuit of Woods with a semiconductor memory of So. One of ordinary skill in the art would have been motivated to do so in order to troubleshoot failed memory. (So: par 127)

Claim(s) 15 is/are rejected as being the apparatus implemented by the method of claim(s) 8, and is/are rejected on the same grounds.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods (US20060090105A1) in view of Zhang et al. (CN 103137211 A), and further in view of Ryu et al. (US20170110206A1), and further in view of Gulati et al. (US 20140052930 A1).


12. (New) The apparatus of claim 11, wherein the array driver comprises: 
the first plurality of non-volatile memory cells
However, Woods does not explicitly disclose, while Zhang teaches:
the second plurality of non-volatile memory cells
However, Woods does not explicitly disclose, while Gulati teaches:
a counter to track which of the first plurality of memory cells and the second plurality of memory cells were last written. (fig 8: 550; par 101)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a semiconductor circuit of Woods with a semiconductor chip of Gulati. One of ordinary skill in the art would have been motivated to do so in order to overcome invalid transactions. (Gulati: par 72)

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods (US20060090105A1) in view of Zhang et al. (CN 103137211 A), and further in view of Ryu et al. (US20170110206A1), and further in view of Ryu et al. (US20180060194A1).

Modified Woods discloses:
17. (New) The apparatus of claim 16, wherein the controller is further operable to: 
store in the second portion of the memory array
However, Woods does not explicitly disclose, while Ryu 194 teaches:
store an indication of the first failure in the memory array based at least in part on determining that the first failure has occurred. (claim 4)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a semiconductor circuit of Woods with semiconductor memory devices of . 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods (US20060090105A1) in view of Zhang et al. (CN 103137211 A), and further in view of Ryu et al. (US20170110206A1), and further in view of Ryu et al. (US20180060194A1), and further in view of Keshava et al. (US 20160358669 A1).

Modified Woods discloses:
18. (New) The apparatus of claim 17, 
However, Woods does not explicitly disclose, while Keshava teaches:
wherein the indication of the first failure comprises a temperature of the memory array at a time of the first failure (par 100), a value indicating a number of access operations performed on the memory array at the time of the first failure, the access instruction for the memory array at the time of the first failure, a value indicating a duration between access operations at the time of the first failure, or a combination thereof.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a semiconductor circuit of Woods with semiconductor devices of Keshava. One of ordinary skill in the art would have been motivated to do so in order to troubleshoot failed memory. (Keshava: par 100)

Allowable Subject Matter
Claim(s) 13 is/are allowable.

Response to Remarks
Applicant has amended the claims to add aspects of the access instruction. Woods discloses it in fig 2, and par 8, 10.

Applicant's Remarks have been fully considered but they are not persuasive. 
Regarding the prior art rejection under 35 USC 102 and/or 103, the Remarks state, “But Ryu ’206 does not teach that “the second portion of the memory array compris[es] a subarray of the memory array,”” However, the examiner respectfully disagrees. Ryu discloses, in fig 34b, bank array 510 and sub-array blocks SCB. In addition, based on Ryu’s par 217 and 219, Ryu’s fail address stored in bank array is an access instruction consisting of a command and an address, which makes Ryu combinable with Woods.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113